972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Glenn Alan LEE, Defendant-Appellant.
No. 91-5858.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  August 12, 1992

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.
Margaret Ann Dean Moncure, for Appellant.
E. Montgomery Tucker, United States Attorney, Donald R.  Wolthuis, Assistant United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Glenn Alan Lee appeals his conviction for possession with intent to distribute crack cocaine pursuant to 21 U.S.C.A.s 841(a)(1) & (b)(1)(C) (West 1981 & Supp. 1992).  Officials conducted a "no knock" search, pursuant to a warrant, of Lee's girlfriend's apartment.  Lee was asleep on the living room couch at the time of the entry.  The search resulted in the discovery of $1042 and twenty-one individual packets of crack cocaine.  Lee dictated and signed a statement confessing to selling crack cocaine.  After his first trial ended in a mistrial, Lee was retried, found guilty, and sentenced to 265 months imprisonment.  He appeals, complaining that trial counsel was ineffective.


2
Unless counsel's ineffectiveness conclusively appears in the record, a claim that trial counsel was ineffective is inappropriate on direct appeal.   United States v. Fisher, 477 F.2d 300, 302 (4th Cir. 1973).  The issue should be raised collaterally through a motion pursuant to 28 U.S.C. § 2255 (1988).  Requiring the issue of the effectiveness of counsel to be litigated in a collateral proceeding allows the appellant to develop an adequate record and provides counsel an opportunity to explain his representation.  Such a record is necessary to provide a reasoned judgment with respect to the effectiveness of trial counsel's performance.   United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991, cert. denied, 60 U.S.L.W. 3717 (U.S. 1992).


3
Because no exceptional circumstances are present here, this Court will not now undertake a review of Lee's claim of ineffective assistance of counsel.  Accordingly, the district court's judgment is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED